Citation Nr: 1204763	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  07-17 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an essential tremor, claimed as hand and head tremors.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in December 2008, September 2009, and November 2010, at which time it was remanded for additional development.


FINDINGS OF FACT

Resolving reasonable doubt in the Veteran's favor, an essential tremor, claimed as hand and head tremors, first manifested during active duty service, and has persisted since that time.


CONCLUSION OF LAW

The criteria for service connection for an essential tremor, claimed as hand and head tremors, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran's service treatment records do not show any complaints of a tremor.  In January 1969 he complained of a five-month history of trouble with his memory and a one-year history of headaches.  A neurological workup was normal, and X-rays of the skull from later in the month showed a small bony density in the floor of the anterior cranial fossa, compatible with a small osteoma.  A January 1969 EEG showed an infrequent bi-temporal spike suggesting a disturbance of temporal function that could be "epileptogenic" in nature.  At February 1969 neurology treatment it was noted that the EEG results did not fit the clinical picture and that there was no reason to suspect that the Veteran had a seizure disorder.  The treating provider felt it was more likely that the Veteran had a psychiatric disease.  An EEG from February 1969 was normal.  At March 1969 psychiatric treatment the Veteran was diagnosed with an immature personality manifested by impulsiveness of thinking and irritability.

Post-service private treatment records show that in August 2001 the Veteran was diagnosed with right upper extremity shaking.  March 2005 private treatment records indicate that there was an impression of an essential tremor.  It was noted on a February 2006 medical form related to an application for a commercial driver's license that the Veteran was taking medication for his tremor which was helping some, and that he tolerated the medication well. 

In March 2009 the Veteran underwent a VA examination conducted by D.R.M., M.D.  Dr. M noted that no prior records were available for review.  The Veteran reported that he had noticed a tremor after boot camp in 1968, and had received a penicillin injection at induction.  He claimed that, since then, the tremor had gotten continuously worse, and that it had become more constant.  On examination there was no tremor in the upper extremities.  There was mild right decreased arm swing on ambulation, and a mild head tremor.  Dr. M noted that the Veteran had taken propanolol for his tremor on the day of the examination, which he reported helped with the head tremor.  The Veteran was diagnosed with an essential idiopathic tremor including the extremities and head.  

Dr. M opined that the only possible precipitating factor of the tremor was the penicillin injection, and further opined that that it is as likely as not likely that the injection may have induced his essential tremor.  Such a conclusion cannot be used to establish a causal relationship between the Veteran's tremor and his active service because of its speculative nature.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence merely indicating that a claimed disorder "may or may not" be related to service is too speculative to establish any such relationship).  

In June 2010, B.C., M.D., a VA physician, reviewed the claims file in order to offer an addendum to the VA examination report.  However, Dr. C did not state an opinion as to whether it is at least as likely as not that that the disability causing the Veteran's current tremors and/or shakes originated in, or is causally related to, military service.  Therefore, he was asked again to offer an opinion as to etiology.

Dr. C wrote in February 2011 that it is extremely unlikely that the Veteran's tremor is in any way related to his service in the Navy and that there is no causative relationship.  He continued that the description of the tremor is typical for an essential tremor and not Parkinson's disease.  There is no evidence that essential tremor is triggered or caused by exposure or toxins and that very often it is a genetic/hereditary condition.  Dr. C also noted that the Veteran had had the tremor for decades, which would be unusual for Parkinson's disease but was "diagnostic" for essential tremor.

While Dr. C opined that it is "extremely unlikely" that the Veteran's tremor was related to service, he did not provide a coherent rationale to support this opinion.  Most of the probative value of a medical opinion comes from its reasoning and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  And, despite his conclusion that it was unlikely that the essential tremor is related to service, Dr. C wrote that the Veteran had had it for "decades."  Dr. C's rationale could therefore reasonably be interpreted as meaning that the essential tremor did in fact start during service, which was then just under four decades ago.  He did not discuss the fact that the treatment records in the claims file related to the essential tremor begin in 2001 and that the Veteran has maintained that it began in service.  Furthermore, Dr. C provided no analysis of the in-service treatment records.

The Veteran is competent to report have a tremor and can describe the symptoms of such without any specialized knowledge or training.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  In a January 2012 statement he once again maintained that the tremors began during service.  One of the EEG's from service showed a disturbance of temporal function that could be "epileptogenic" in nature.  While no diagnosis of an essential tremor was made during service, there is no basis to question the credibility of the Veteran's statements.  At worst, the evidence with respect to the association between the Veteran's essential tremor and his active service is in equipoise.  Accordingly, service connection is warranted.


ORDER

Service connection for an essential tremor, claimed as hand and head tremors, is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


